
	

116 S2402 IS: Crude Oil Advance Tracking Act
U.S. Senate
2019-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2402
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2019
			Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To enhance the safety of Class 3 flammable liquid transportation by rail, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Crude Oil Advance Tracking Act or COAT Act. 2.Advance notification of Class 3 flammable liquid transportation (a)Railroad tank carsSection 20155 of title 49, United States Code, is amended by adding at the end the following:
				
					(c)Notification requirement
 Any railroad carrier transporting Class 3 flammable liquids in tank cars shall notify all State and tribal emergency response commissions with jurisdiction along the path through which such liquids will be transported of such transportation not later than 24 hours after the shipment is tendered, including—
 (1)the number of gallons of each Class 3 flammable liquid, identified by Standard Transportation Commodity Code or United Nations or North American number;
 (2)the city and State from which the tank cars departed and the date and time of such departure, in Coordinated Universal Time (UTC);
 (3)the city and State to which the tank cars will arrive and the date and time of such anticipated arrival, in Coordinated Universal time (UTC); and
 (4)the location, date, and time of all crew changes between the location described in paragraph (2) and the location described in paragraph (3)..
			(b)Use of information
 (1)Commodity flow risk reportThe Hazardous Materials Division of the Office of Railroad Safety of the Federal Railroad Administration shall compile information submitted by the State emergency response commissions and publicly publish an annual report that identifies, for the most recent 12-month period—
 (A)the total volume of Class 3 hazardous materials that passed through each State; (B)the top 10 commodities, by volume, transported by rail in each State; and
 (C)a list and associated volume of all spills or releases of Class 3 hazardous materials by rail in each State.
 (2)Emergency response agenciesThe Hazardous Materials Division and the Pipeline and Hazardous Materials Safety Administration shall share information received under section 20155(c) or 60108(f) of title 49, United States Code, with Federal, State, and local government emergency response agencies.
 3.Adequate insurance for rail cars carrying Class 3 flammable liquidsSection 20901 of title 49, United States Code, is amended by adding at the end the following:  (c)Financial assurance reports (1)In generalAny railroad carrier that transports Class 3 flammable liquids shall include, in each annual report, information regarding the ability of the railroad carrier, through insurance payments or other assets, to pay all costs of cleaning up a reasonable, worst-case spill, which shall be calculated by multiplying the reasonable anticipated per-barrel cleanup costs by the reasonable worst case spill volume.
 (2)Use of informationInformation provided pursuant to paragraph (1) may not be used by the Federal Railroad Administration or by any other Federal department or agency to economically regulate or penalize a railroad..
		4.High hazard rail shipments preparedness training standards
 (a)DefinitionsSection 5102 of title 49, United States Code, is amended— (1)by redesignating paragraphs (2) through (14) as paragraphs (3) through (15), respectively; and
 (2)by inserting after paragraph (1) the following:  (2)flammable liquids or gases means—
 (A)any flammable liquid (as defined in section 173.120 of title 49, Code of Federal Regulations); and (B)any flammable gas (Division 2.1) (as defined in section 173.115 of title 49, Code of Federal Regulations)..
 (b)Training standardsSection 5115(b)(1) of title 49, United States Code, is amended— (1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; and
 (2)by inserting after subparagraph (A) the following:  (B)a recommended course of study and emergency supplies to train public sector employees and contractors to respond to an accident or incident involving trains transporting at least 20 tank cars of flammable liquids or gases;.
 5.High hazard rail shipments preparedness grantsSection 5116(a) of title 49, United States Code, is amended— (1)in paragraph (1)—
 (A)in subparagraph (B), by striking and at the end; (B)in subparagraph (C), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (D)to develop, improve, and carry out emergency plans for communities through which railroads transport a train or trains transporting flammable liquids or gases.; and
 (2)in paragraph (3)— (A)in the matter preceding subparagraph (A), by striking under paragraph (1) of this subsection and inserting received to carry out the purposes described in subparagraph (A) or (B) of paragraph (1);
 (B)in subparagraph (A), by striking and at the end; (C)in subparagraph (B), by striking the period at the end and inserting ; and; and
 (D)by adding at the end the following:  (C)the State or Indian tribe agrees to make available—
 (i)at least 90 percent of the amount of the grant received to carry out the purpose described in paragraph (1)(D) in fiscal years 2020, 2021, and 2022 to local emergency planning committees established under section 301(c) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001(c)) to develop emergency plans under such Act; and
 (ii)at least 75 percent of the amount of the grant received to carry out the purpose described in paragraph (1)(D) in fiscal year 2023, and in each subsequent fiscal year, to local emergency planning committees established under such section 301(c) to develop emergency plans under such Act..
 6.High hazard rail shipments training grantsSection 5116 of title 49, United States Code, as amended by section 5, is further amended— (1)in subsection (a)—
 (A)in paragraph (1)(C), by inserting , including accidents or incidents involving trains transporting at least 20 tank cars of flammable liquids or gases before the period at the end;
 (B)in paragraph (2), by inserting , including flammable liquids or gases before the period at the end; and (C)in paragraph (3)—
 (i)in subparagraph (A), by striking and at the end; (ii)in subparagraph (B), by striking the period at the end, and inserting ; and; and
 (iii)by adding at the end the following:  (C)the State or Indian tribe agrees to make available—
 (i)at least 90 percent of the amount of the grant received to carry out the purpose described in subparagraph (B) in fiscal years 2020, 2021, and 2022 to local emergency planning committees established under section 301(c) of the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 1101(c)) to develop emergency plans under such Act; and
 (ii)at least 75 percent of the amount of the grant received to carry out the purpose described in paragraph (1)(C) in fiscal year 2023, and in each subsequent fiscal year, to local emergency planning committees established under such section 301(c) to develop emergency plans under such Act.; and
 (2)by adding at the end the following:  (k)Federal share of costs for high hazard train grantsThe Federal share of each grant awarded under subsection (a), for the purposes described in paragraph (1)(D) of such subsection, shall be—
 (1)100 percent of the eligible costs incurred by the State or Indian tribe in fiscal years 2020, 2021, and 2022; and
 (2)80 percent of the eligible costs incurred by the State or Indian tribe in fiscal year 2023 and each subsequent fiscal year..
			7.Track relocation and railroad inspection safety grants
 (a)Defined termIn this section, the term flammable liquids or gases means— (1)any flammable liquid (as defined in section 173.120 of title 49, Code of Federal Regulations); and
 (2)any flammable gas (Division 2.1) (as defined in section 173.115 of title 49, Code of Federal Regulations). (b)Establishment of programThe Secretary of Transportation shall carry out a grant program to provide financial assistance for local projects, activities, and personnel that mitigate the impacts of, and public health or environmental risks associated with, the transport of flammable liquids or gases by rail.
 (c)EligibilityA State or political subdivision of a State is eligible to receive a grant under this section, to the extent the project or activity is consistent with the goals under subsection (b), for—
 (1)projects eligible for assistance under section 20154 of title 49, United States Code; or (2)State rail safety participation under section 20105 of title 49, United States Code.
 (d)Project selection criteriaIn determining whether to award a grant to an eligible recipient under this section, the Secretary shall consider—
 (1)the volume of flammable liquids or gases being transported by rail through a relevant State or community; and
 (2)the extent to which the project or activity will mitigate risk factors associated with rail transportation of flammable liquids or gases, including reducing risks to—
 (A)public safety; (B)the environment; and
 (C)public or private property. (e)Non-Federal share (1)Maximum federal shareNotwithstanding the limitation set forth in section 20105(e) of title 49, United States Code, the Federal share of project costs under this section may be up to 90 percent.
 (2)Method of paymentThe non-Federal share of project costs under this section may be paid in cash or in kind from a grantee or a private entity involved with the project.
 (f)AgreementsAs a condition of awarding any grant under this section for a project that uses rights-of-way owned by a railroad, the Secretary shall require that a written agreement exist between the applicant and the railroad regarding such use.
			8.Authorization of appropriations
			(a)High hazard rail shipments preparedness and training grants
 (1)In generalThere is authorized to be appropriated $15,000,000 in each of the fiscal years 2020, 2021, and 2022 for grants authorized under section 5116(a) of title 49, United States Code, for the purposes described in paragraph (1)(D) of such subsection.
 (2)AvailabilityOf the amounts appropriated pursuant to paragraph (1)— (A)the amounts appropriated for fiscal year 2020 shall remain available until September 30, 2021; and
 (B)the amounts appropriated for fiscal year 2021 shall remain available until September 30, 2022. (b)Track relocation and railroad inspection safety grantsThere is authorized to be appropriated $25,000,000 in each of the fiscal years 2020, 2021, 2022, and 2023 for grants authorized under section 7.
			
